Order entered April 8, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00025-CV

                          SHANNON RICE, Appellant

                                        V.

                          PATRICIA WOOD, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03744-D

                                     ORDER

      Before the Court is appellant’s April 6, 2020 agreed motion for an extension

of time to file her opening brief. We GRANT the motion and ORDER appellant’s

opening brief be filed no later than May 6, 2020.


                                             /s/    BILL WHITEHILL
                                                    JUSTICE